OPINION
PER CURIAM.
Upon consideration of the briefs filed subsequent to our order remanding this case for the appointment of appellate counsel not associated with the Office of the Public Defender, the order of the Court of Common Pleas denying post conviction relief is vacated and the record is remanded to that court for the purpose of conducting a new hearing. Leave is granted to amend the petition prior to the hearing. Commonwealth v. Wright, 473 Pa. 395, 374 A.2d 1272 (1977).
POMEROY, J., did not participate in the decision.
JUDGMENT
ON CONSIDERATION WHEREOF, it is now here ordered and adjudged by this Court that the judgment of the *573Court of COMMON PLEAS OF BLAIR County, Criminal Div., be, and the same is hereby vacated. The record is remanded for a new hearing with instructions.